Citation Nr: 0027537	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-06 330	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, beyond June 
13, 1998.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from December 1969 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appellant is the veteran's spouse.  


FINDING OF FACT

1.  In a May 1998 rating decision, the RO awarded the veteran 
a 100 percent disability rating for heart disability, 
effective February 10, 1987, and found basic entitlement to 
Chapter 35 benefits.  

2.  In a letter dated May 28, 1988, the RO notified the 
veteran of the award of the 100 percent rating and stated 
that the veteran's spouse and children between the ages of 18 
and 26 might be entitled to educational assistance

3.  In October 1997, after receipt of an Enrollment 
Certification from the University of Minnesota showing the 
appellant's enrollment in a school term ending on June 13, 
1998, the RO extended the appellant's delimiting date to June 
14, 1998.

4.  The above facts are not in dispute.

5.  To the extent that the appellant is alleging that 
disability of the appellant prevented her from initiating or 
completing the chosen program of education within the 
otherwise applicable delimiting period, the claim is not 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
beyond June 13, 1998, is not well grounded or is without 
legal merit.  38 U.S.C.A. §§ 3512, 5197(a) (West 1991); 
38 C.F.R. §§ 21.3046(a)(2), 21.3047(a) (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a May 1988 rating decision the RO in St. Paul, Minnesota, 
awarded the veteran a 100 percent disability rating for heart 
disability effective February 10, 1987, and found basic 
entitlement to Chapter 35 benefits.  

In a letter dated May 28, 1988, the RO notified the veteran 
of the award of the 100 percent rating and stated that the 
veteran's spouse and children between the ages of 18 and 26 
might be entitled to educational assistance.  The appellant 
filed her application for Dependents' Educational Assistance 
in September 1995, and on its October 1995 VA Form 22-8945, 
Education Award, the St. Louis RO entered May 27, 1998, 10 
years from the notification letter, as the delimiting or 
termination date of the appellant's eligibility for education 
benefits.  

In October 1997, after receipt of an Enrollment Certification 
from the University of Minnesota showing the appellant's 
enrollment in a school term ending on June 13, 1998, the RO, 
in compliance with 38 C.F.R. § 21.3046(d)(2), extended the 
appellant's delimiting date to June 14, 1998.  

In April 1998, the appellant requested extension of 
eligibility for educational assistance to December 31, 1998, 
arguing that she was unable to begin her education program 
until September 1995 because of family responsibilities.  She 
also stated that school scheduling problems as well as 
continuing family responsibilities delayed completion of her 
Ph.D. degree program.  

In a May 1998 letter to the appellant, the RO explained that 
her delimiting date could be extended if she personally 
suffered from disability that interfered with her pursuit of 
a degree.  The RO requested that she provide medical evidence 
documenting the nature of any such disability and the period 
during which training was precluded because of disability as 
well as employment history during which her educational 
pursuit was prevented by her disability.  

The appellant submitted a June 1998 letter from Bart Eriksen, 
M.D., who reported that the veteran underwent a heart 
transplant in April 1988.  He stated that the veteran's care 
required the appellant's participation and delayed her 
pursuit of furthering her education.  Dr. Eriksen stated that 
the appellant had to take on two jobs at one time during 
which she developed increased physical symptoms of irritable 
bowel syndrome and colitis requiring medical attention 
numerous times.  Dr. Eriksen stated that the veteran was 
presently clinically stable but required close supervision by 
his specialist, and that had allowed the appellant to pursue 
her doctorate studies.  Dr. Eriksen said that because of the 
interruption due to her husband's health and her own, the 
appellant was unable to complete her doctorate studies within 
the time originally anticipated.  Dr. Eriksen requested that 
VA consider an extension for the appellant's educational 
allowance due to the medical problems endured by the 
appellant and her husband during the past 10 years.  

The appellant also submitted a May 1998 letter from Alan J. 
Bank, M.D., who stated that following the veteran's receipt 
of a heart transplant in April 1988, the appellant, as part 
of the transplant program, was required to be with the 
veteran for 24 hours per day while he recovered and was 
required to stay with him in the Minneapolis metropolitan 
area for a period of three months post transplantation.  Dr. 
Bank stated that it was his opinion that because of the 
rigorous and intensive follow-up care required by the 
program, the need for a main support person (the appellant) 
during post operative recovery, and the appellant's tireless 
commitment to the veteran's post-operative care, she should 
be given the requested extension so as to finish her degree.  

In addition, the appellant submitted a letter from Harlan S. 
Hansen, a University of Minnesota professor, who stated that 
the appellant was making satisfactory progress toward the 
attainment of her Ph.D.  He stated that in comparison with 
other Ph.D. candidates, her progress had been ahead of 
schedule but that according to her schedule she had been 
briefly delayed.  He said the reasons were the unavailability 
of required coursework that was sometimes scheduled on an 
every other year basis and the inability of one staff member 
to return materials to the appellant that signified the 
appellant's completion of the written portion of her 
Preliminary Examination.  

Analysis

Under the law, the period of eligibility for educational 
assistance benefits for the spouse of a veteran who has a 
total and permanent disability cannot exceed 10 years from 
the date on which VA first finds the veteran from whom 
eligibility is derived has a service-connected total 
disability permanent in nature.  See 38 U.S.C.A. § 3512(b)(1) 
(West 1991).  The term "first finds" as used in the statute 
means the effective date of the rating or date of 
notification to the veteran from whom eligibility is derived 
establishing a service-connected total disability permanent 
in nature, whichever is more advantageous to the veteran's 
spouse.  38 U.S.C.A. § 3512(d) (West 1991); 38 C.F.R. 
§ 21.3046(a)(2) (2000).  An individual, however, shall be 
granted an extension of the applicable delimiting period, 
provided that person was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable delimiting period because of a physical 
or mental disability that did not result from the willful 
misconduct of the individual, subject to the further 
requirements of the regulation.  See 38 C.F.R. § 21.3047(a) 
(2000).  

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of a well-grounded claim, 
that is, whether she has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The United States Court 
of Appeals for Veterans Claims (Court) has stated repeatedly 
that 38 U.S.C.A. § 5107(a) unequivocally places an initial 
burden on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit at 92; Tirpak at 610-11.  

As outlined above, following receipt of the appellant's 
request for an extension of her delimiting period beyond June 
13, 1998, the RO explained that the extension could only be 
granted if a physical or mental disability of the appellant 
prevented her from initiating or completing her chosen 
program within the otherwise applicable delimiting period.  
In the Board's judgment the letters submitted by the 
appellant do not provide the required evidence to make the 
claim well grounded.  

The letter from Professor Hansen speaks only of 
administrative delays in the appellant's education program, 
and does not address the presence of any physical or mental 
disability of the appellant, while in his letter Dr. Bank 
spoke only of the veteran's serious health problems and 
requirements for care.  Although Dr. Eriksen mentioned that 
during the 10-year delimiting period the appellant had 
irritable bowel syndrome and colitis that required medical 
attention, he indicated that this was during a time when the 
appellant was also working at two jobs.  He stated that the 
veteran's requirements for care delayed the appellant's 
pursuit of her education.  He did not state that the 
appellant's medical condition prevented her from starting or 
completing her education program, but rather stated it was a 
combination of the appellant's health problems and the 
veteran's serious medical condition that interrupted 
completion of the education program within the time 
originally anticipated.  This statement does not attribute 
any delay in initiating or completing the program solely to 
the appellant's physical or mental health, and in the Board's 
judgment it does not serve to make the claim plausible or 
capable of substantiation.  

Therefore, to the extent that the appellant is contending 
that the delimiting date should be extended because 
disability of the appellant prevented her from initiating or 
completing her chosen program within the otherwise applicable 
delimiting period, the Board has concluded that the claim is 
not well grounded.

It does not appear that the appellant is in fact alleging 
that her health interfered with starting or completing her 
education program.  Rather, in her statements, she has 
contended that the demands and responsibilities of caring for 
her seriously ill husband, the veteran, the needs of her 
minor children and the demands of two jobs made it necessary 
that she defer attending school.  She has also pointed out 
delays due to course scheduling and administrative problems 
at her university, and she has reported that while attending 
school she encountered delays due to health problems of both 
her father and the veteran.  She contends that for those 
reasons she was not able to begin her program within a short 
time of becoming eligible and was not able to work 
continuously toward the goal because of externally imposed 
delays beyond her control.  Alternatively, the appellant 
asserts that it was not until November 1991 that she 
discovered that all family members were entitled to education 
benefits and argues that the beginning date of her 
eligibility for Chapter 35 education benefits should be 
October 6, 1995, the date she maintains she was notified of 
her entitlement by virtue of being approved for VA 
educational assistance.  

With respect to the appellant's contentions regarding the 
demands placed on her by the veteran's medical condition, her 
children's needs, her employment and her father's health, the 
Board points out that the statutory standard for an extension 
of the delimiting date is specific to the appellant's 
physical and mental disability and does not provide for 
consideration of the veteran's health or other personal 
considerations the appellant may have.  

As to the appellants assertion that it was not until November 
1991 that she discovered that all family members were 
entitled to education benefits and her argument that that she 
should be able to choose October 6, 1995, as the starting 
date of her period of eligibility for Chapter 35 benefits 
because she was not notified of her entitlement to education 
benefits until October 6, 1995, the Board points out, as 
recited earlier, that the beginning date of the appellant's 
eligibility for Chapter 35 benefits is derived from 
determinations of the veteran's disability and notice to him, 
and appellant's choice of eligibility starting date depends 
on those facts.  In this case, the effective date of the 
veteran's 100 percent disability rating and the establishment 
of basic entitlement to Chapter 35 benefits was February 10, 
1987, as reported in the May 1988 rating decision.  The 
veteran's claims file includes a copy of the May 28, 1988, VA 
letter notifying him of the rating and stating that his 
spouse might be entitled to educational assistance.  In 
addition, the letter informed him that VA Form 22-73-3 
explained the benefit and that VA Form 22-5490 was the 
appropriate application form, and VA Forms 22-73-3 and 22-
5490 were enclosures to the letter.  Applying the facts of 
this case to the provisions of 38 U.S.C.A. § 3512(a)(1) and 
38 C.F.R. § 21.3046(a), May 28, 1988, the date of notice to 
the veteran, being later than the February 10, 1987, 
effective date, was more favorable to the appellant as the 
start date of her eligibility for education benefits, and May 
28, 1998, was correctly established as her delimiting date.  

The Board notes that the appellant bases her contention that 
October 6, 1995, should mark the beginning of her period of 
eligibility on the section of VA Pamphlet 22-73-3 pertaining 
to length of eligibility.  She points out that it stated she 
could choose a beginning date between the date she became 
eligible and the date VA notified her of her eligibility.  
She thus contends that she should be able to choose October 
6, 1995, as the beginning date of her benefits, because she 
was not notified of her entitlement until she was approved 
for the program in the VA notification dated October 6, 1995.  
The appellant has also expressed displeasure and 
dissatisfaction with her access to advice and assistance from 
the RO regarding her Chapter 35 benefits and with the 
apparent lack of information and expertise in such matters 
available from the local county veterans' affairs officer.

The Board acknowledges the appellant's contention that the 
county officer may have misinformed her and that she found 
ambiguous information in the VA pamphlet.  The Board notes, 
however, that the VA pamphlet does not constitute legal 
authority upon which the Board may adjudicate the appellant's 
rights in this appeal and that notwithstanding any 
misinformation she may have received, the law, as set forth 
above, is quite specific about the time period for utilizing 
Chapter 35 benefits and, as is clearly stated in 38 U.S.C.A. 
§ 3512(b)(1) and 38 C.F.R. § 21.3046(a), depends on the 
veteran's award and notice to him.  As was pointed out 
earlier, VA not only provided notice to the veteran in its 
May 28, 1988, letter, it also included the then-current VA 
Form 22-73-3 explaining educational benefits available to the 
appellant along with an application form, VA Form 22-5490, 
for her use.  

In conclusion, there is no legal basis upon which to grant 
the claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
beyond June 13, 1998.  To the extent that the law is 
dispositive, the claim is denied on the basis of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  








ORDER

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, beyond June 
13, 1998, is denied.  



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

